Citation Nr: 0213751	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  00-14 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
improved pension benefits in the calculated amount of 
$31,701.00

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION


The appellant is a veteran who served on active duty from 
March 1943 to February 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 decision of the Committee on 
Waivers and Compromises (Committee) at the Albuquerque, New 
Mexico, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  The veteran was paid monthly improved pension benefits in 
the calendar years 1995 through 1998 based, in part, upon a 
countable annual income from his spouse of $2,000 each year.  

2.  In March 1999, the veteran submitted an Improved Pension 
Eligibility Report (EVR) showing that his spouse's annual 
income in 1998 was $14,050.82; additional information 
obtained revealed that the spouse's wages were $7,813 in 
1995, $8,931 in 1996, and $10,794 in 1997.  Based on this 
information, the RO recomputed and retroactively adjusted the 
pension benefits resulting in an overpayment of $31,701.

3.  There was no fraud, misrepresentation, or bad faith by 
the veteran in his actions leading to the creation of the 
indebtedness at issue.  


CONCLUSION OF LAW

There is no statutory bar to waiver of recovery of the 
veteran's indebtedness from an overpayment of pension 
benefits from 1995 through 1998.  38 U.S.C.A. §§ 5107, 5302 
(West 1991 and Supp. 2002); 38 C.F.R. §§ 1.963, 1.965 (2001).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board concludes that the VA has met 
its obligations to assist and inform the veteran under 
38 U.S.C.A. §§ 5103 and 5103A, and 66 Fed. Reg. 45, 620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The veteran has been informed, via a 
Statement of the Case and in correspondence, of the nature of 
the evidence needed to substantiate his claim.  All evidence 
necessary for the determination that is to be made has been 
obtained.  Consequently, no further notification is 
necessary.  Finally, the veteran is not prejudiced by the 
determination below.

I.  Background

The facts in this case are not in dispute.  The veteran was 
receiving VA improved pension benefits, in part based on a 
determination, supported by his income statement, that from 
1995 to 1998 his spouse had a countable yearly income of 
$2,000.  In March 1999, the veteran submitted an EVR that 
reported his spouse received a salary of $14,050.82 in 1998 
(in January 1999, he had submitted an EVR indicating that the 
spouse's income in 1998 was $2,000).  This created a 
situation in which the veteran's countable income was above 
the threshold for entitlement to pension benefits.  Further 
investigation revealed that the spouse had wages of $7,813 in 
1995, $8,931 in 1996, and $10,794 in 1997.  Based on this 
information, the RO recomputed and retroactively reduced the 
amount of pension benefits to which the veteran was entitled 
during the period of time in question, resulting in an 
overpayment of $31,701.

At a hearing before the Committee in June 1999, the veteran 
stated that he was not aware of the amounts of his spouse's 
income during the period in question.  Several years earlier, 
she had reported to him that she was earning $2,000 a year.  
He continued to use this figure in reporting her annual 
income.  



II.  Analysis

It is not argued, nor does the evidence show that the 
overpayment was improperly created.  The veteran was required 
to promptly notify VA of any change in countable income.  
38 U.S.C.A. § 1506.  He did not do so.  The effective date of 
reduction, and the amount of the overpayment, calculated at 
$31,701, are not in dispute.  

The next matter for consideration is whether recovery of the 
$31,701 overpayment may be waived.  Recovery of overpayment 
of any benefits made under laws administered by the VA shall 
be waived if there is no indication of fraud, 
misrepresentation, or bad faith on the part of the person, or 
persons having an interest in obtaining the waiver and 
recovery of the indebtedness from the payee who received such 
benefits would be against equity and good conscience.  
38 U.S.C.A. §§ 5302(c); 38 C.F.R. §§ 1.963(a), 1.965(b).  

Here, the Committee determined that bad faith by the veteran 
resulted in the creation of the overpayment.  The Committee 
found that the veteran exhibited bad faith by failing to 
report his spouse's income.  The Board does not concur in 
that finding.  As the veteran testified, there is no 
indication that he deliberately concealed his spouse's 
income.  He states he merely did not know his spouse's income 
during the period in question.  There is no evidence to 
controvert that statement.  While he erroneously reported his 
spouse's income in January 1999, a couple of months later, 
unprompted, he corrected the amount reported.  His actions do 
not rise to a level of bad faith (which contemplates an 
attempt to seek an unfair advantage, an intentional act).  
38 C.F.R. § 1.965(b)(2).  There is no evidence of such 
intent.  The evidence of record reveals no overt act of 
deception.  "Bad faith," as contemplated by the regulation, 
requires a more definite showing of intent to seek unfair 
advantage than was displayed by the veteran's negligent 
reporting of his wife's income.  Fraud and misrepresentation 
likewise are not shown.  Consequently, the Board concludes 
that there is no statutory bar to waiver of recovery of the 
indebtedness in question. 


ORDER

To the extent that there is no statutory bar to waiver of 
recovery of the indebtedness in question, the appeal is 
granted.  


REMAND

As that the veteran's actions did not represent fraud, 
misrepresentation, or bad faith, the next factor for 
consideration is whether the collection of the debt would be 
contrary to the principles of equity and good conscience.  
The standard of "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate the need for reasonableness and moderation in the 
exercise of the Government's rights.  38 C.F.R. § 1.965(a).  
In such a determination, consideration is given to six 
elements, including: Changing position to one's detriment; 
the degree of fault of the debtor; a balancing of fault 
between the debtor and VA; whether recovery of the 
overpayment would cause undue financial hardship to the 
debtor; whether waiver would result in unjust enrichment; and 
whether repayment of the debt would defeat the purposes for 
which it is intended.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965.

In this case, the debt was created due to the veteran's 
failure to promptly notify VA of the material change in his 
spouse's income that affected pension entitlement.  There is 
no evidence of fault on the part of the VA.  Upon notice of 
the veteran's income change, the VA promptly processed the 
information and adjusted his benefits accordingly.  Regarding 
unjust enrichment, the veteran received additional VA 
benefits to which he was not entitled under the law.  Under 
the circumstances in this case, non-recovery of the entire 
windfall would seemingly produce unjust enrichment and unfair 
gain to this veteran.  The veteran has not claimed that he 
relinquished any right, or incurred any legal obligation in 
reliance on receipt of VA benefits, nor is there any evidence 
that he did so.  

There remain for consideration two critical elements, i.e., 
whether recovery would 1) create undue hardship and 2) defeat 
the purpose of the program.  "Undue hardship" is described as 
"[w]hether collection would deprive debtor or family of basic 
necessities."  38 C.F.R. § 1.965(a)(3).  In that regard, the 
April 1999 Financial Status Report (FSR) completed by the 
veteran shows his monthly expenses are slightly in excess of 
his monthly income.  However, there appear to be some 
inconsistencies in that report and it is the opinion of the 
Board that an updated accurate FSR is required.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
ask him to provide a more recent 
Financial Status Report, VA Form 20-5655.

2.  Once an updated Financial Status 
Report is obtained, the issue of whether 
recovery of the indebtedness would be 
against equity and good conscience should 
be readjudicated in light of the 
discussions above.
 
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



